DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a set of exterior aircraft lights, and a main lainding light, a taxi light, supported by a light source carrier, the taxi light further comprising a first auxiliary landing light source supported by the light source carrier, 
“a runway turn-off light, wherein the runway turn-off light comprises at least one runway turn-off light source supported by the light source carrier, wherein the at least one runway turn-off light source is configured for emitting a runway turn-off light beam around a runway turn-off light beam direction (Ra, Rb), and wherein the runway turn-off light beam direction (Ra, Rb), when projected onto a horizontal plane, is oriented at an angle (0) between 30 degrees and 60 degrees with respect to the straight ahead direction; wherein the runway turn-off light further comprises at least one second auxiliary landing light source supported by the light source carrier, wherein the at least one second auxiliary landing light source is configured for emitting a second auxiliary landing light beam around a second auxiliary landing light beam direction (AL2a, AL2b), wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a vertical plane, is angled downwards between 5 degrees and 15 degrees with respect to the runway turn-off light beam direction (Ra, Rb), and wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a horizontal plane, is oriented at an angle (0) between 30 degrees and 60 degrees with respect to the straight ahead direction; wherein the at least one runway turn-off light source and the at least one second auxiliary landing light source are controllable independently of each other.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Keller (US 2017/0355470 A1) discloses “A set of exterior aircraft lights, comprising: 
a main landing light (taxi light 22 or landing light 28, Fig. 1), which comprises at least one main landing light source (¶ [0020]) and is configured for emitting a main landing light beam around a main landing light beam direction (seen in Fig. 1, ¶ [0021]); 
and at least one of a taxi light (26, Fig. 1), wherein the taxi light comprises at least one taxi light source and is configured for emitting a taxi light beam around a taxi light beam direction (seen in Fig. 1), wherein the taxi light beam direction  is oriented in a straight-ahead direction (¶ [0023] “forward of nose 18 horizontally along the xz plane, and forward in the z direction”); 
and a runway turn-off light (24, Fig. 1), wherein the runway turn-off light comprises at least one runway turn-off light source (¶ [0020]) and is configured for emitting a runway turn-off light beam around a runway turn-off light beam direction (seen in Fig. 1).  “
However, Keller does not explicitly disclose “wherein the taxi light further comprises at least one first auxiliary landing light source supported by the light source carrier, wherein the at least one first auxiliary landing light source is configured for emitting a first auxiliary landing light beam around a first auxiliary landing light beam direction (ALi), wherein the first auxiliary landing light beam direction (ALi), when projected onto a vertical plane, is angled downwards between 5 degrees and 15 degrees with respect to the straight ahead direction; wherein the at least one taxi light source and the at least one first auxiliary landing light source are controllable independently of each other” and “a runway turn-off light, wherein the runway turn-off light comprises at least one runway turn-off light source supported by the light source carrier, wherein the at least one runway turn-off light source is configured for emitting a runway turn-off light beam around a runway turn-off light beam direction (Ra, Rb), and wherein the runway turn-off light beam direction (Ra, Rb), when projected onto a horizontal plane, is oriented at an angle (0) between 30 and 60 with respect to the straight ahead direction; wherein the runway turn-off light further comprises at least one second auxiliary landing light source supported by the light source carrier, wherein the at least one second auxiliary landing light source is configured for emitting a second auxiliary landing light beam around a second auxiliary landing light beam direction (AL2a, AL2b), wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a vertical 63584.28600 129507US01 4863-0034-4584plane, is angled downwards between 5 and 15 degrees with respect to the runway turn-off light beam direction (i%, Rb) supported by the light source carrier, wherein the at least one second auxiliary landing light source is configured for emitting a second auxiliary landing light beam around a second auxiliary landing light beam direction (AL2a, AL2b), wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a vertical plane, is angled downwards between 50 and 150 with respect to the runway turn-off light beam direction (Ra, Rb), and wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a horizontal plane, is oriented at an angle (0) between 300 and 600 with respect to the straight ahead direction; wherein the at least one runway turn-off light source and the at least one second auxiliary landing light source are controllable independently of each other”.
Prior art Curtis  (US 2011/0198997 A1) discloses aircraft light units used for landing and taxiing an aircraft that can be mounted on different places of the aircraft, such as the nose or main landing gear or leading edge of an aircraft wing (¶ [0027]), and each light unit contains a main light (8 (base orientation of 0 degrees), Fig. 3) and an auxiliary light source (6 (-6 degrees relative to base orientation), Fig. 3; ¶ [0028]), and that each light source is controllable independently from each other (¶ [0030] “The control unit 13 arranged to be able to vary the power supplied to each of the LEDs, 5, 6, 7 and 8, and so vary the net beam created by a combination of the LEDs, 5, 6, 7, and 8.”).
However, Keller in combination with Curtis does not disclose that all the lights are disposed on the same light source carrier, and that the runway turn-off light beam direction (Ra, Rb), when projected onto a horizontal plane, is oriented at an angle (0) between 300 and 600 with respect to the straight ahead direction and “the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a vertical plane, is angled downwards between 50 and 150 with respect to the runway turn-off light beam direction (Ra, Rb), and wherein the second auxiliary landing light beam direction (AL2a, AL2b), when projected onto a horizontal plane, is oriented at an angle (0) between 300 and 600 with respect to the straight ahead direction”
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875